FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         February 27, 2020
                        _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 19-6087
                                                    (D.C. No. 5:07-CR-00072-R-1)
 EVERETT BERNARD ROBINSON,                                  (W.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      Defendant Everett Robinson appealed the district court’s April 29, 2019 order

dismissing for lack of jurisdiction his motion for relief from his prison sentence

under the First Step Act. After the appeal was fully briefed, Mr. Robinson filed a

motion in the district court seeking compassionate release from federal custody. The

district court granted the motion for compassionate release in its February 10, 2020

order and reduced his sentence of imprisonment to time served. According to the



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Bureau of Prison’s inmate locator, Mr. Robinson was released from federal custody

on February 11, 2020. 1

      The government has moved the court to dismiss this appeal as moot. Because

Mr. Robinson was only challenging his sentence in this appeal, not his conviction,

the only remedy he could have achieved with a successful appeal was relief from his

sentence. Since Mr. Robinson’s sentence has now been reduced to time served and he

has been released from custody, this court cannot provide any additional relief to Mr.

Robinson through the appeal. See United States v. Meyers, 200 F.3d 715, 718 (10th

Cir. 2000). The government conceded that Mr. Robinson had not been served with its

motion to dismiss but only because he had not provided the government an updated

mailing address. Similarly, Mr. Robinson has not provided a new mailing address to

the court. See 10th Cir. R. 46.1(C).

      Under the circumstances presented here, the government’s motion to dismiss

the appeal as moot is granted. The appellant’s pending motion for in forma pauperis

status is also granted. This appeal is dismissed.

      The clerk is directed to issue the mandate forthwith.


                                            Entered for the Court


                                            Per Curiam




      1
          https://www.bop.gov/inmateloc/ (searched Feb. 25, 2020).
                                            2